SHARP, Judge.
Wausau Underwriters Insurance Company has filed a timely appeal from a summary judgment entered in favor of Raymond Taubler. We reverse the summary judgment because Taubler recovered an amount equal to his uninsured motorist coverage through a settlement with the tortfeasor’s liability carrier.
Taubler was injured in a two-automobile accident involving himself and William Strauch. Strauch was driving his parents’ automobile without permission at the time of the accident. The Strauehs’ automobile liability policy with Aetna Casualty and Surety Company provided coverage in the amount of $50,000.00 per person. Taubler was covered by his stepfather’s uninsured/underinsured motorist coverage with Wausau, which totalled $20,000.00. Tau-bler eventually released the Strauehs and Aetna Casualty and Surety Company for $20,000.00. Taubler then brought suit against Wausau to recover the total amount of underinsured motorist coverage. The trial court entered a summary judgment in favor of Taubler for $20,000.00.
When a tortfeasor has liability insurance with policy limits equal to or greater than those contained in uninsured/underinsured motorist coverage pos*546sessed by an injured party, the injured party cannot recover under his or her own uninsured/underinsured motorist policy. Scharfschwerdt v. Allstate Insurance Company, 430 So.2d 578 (Fla. 5th DCA 1983); see Dewberry v. Auto-Owners Insurance Company, 363 So.2d 1077 (Fla. 1978). Because the Strauchs’ liability insurance policy limits were greater than those contained in Taubler’s underinsured motorist policy, Taubler was not entitled to recover under that policy. Therefore, we must reverse.
REVERSED.
DAUKSCH and FRANK D. UP-CHURCH, Jr., JJ., concur.